Citation Nr: 1814771	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-27 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for bilateral arm disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to August 2007.  He is a recipient of the Combat Action Ribbon.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of August 2011 and September 2013 rating decisions of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  The August 2011 rating decision denied service connection for a lumbar spine disability, a cervical spine disability, a left shoulder disability and bilateral arm disability.  The September 2013 rating decision denied the Veteran's claim for a TDIU.

In May 2014, the Veteran and his wife testified a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's file.  In October 2017, the Veteran was notified that the VLJ who conducted his hearing was no longer with the Board.  The Veteran was provided the opportunity to appear for another Board hearing, but no response was received.  Pursuant to the letter, when no response is received within 30 days of the letter, the Board will assume no hearing is requested and proceed with adjudication.

In October 2014, the Board remanded these matters for further development.

In the May 2014 hearing, this appeal was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In October 2014, the Board remanded these matters for further development.  At that time, the Board instructed the AOJ to schedule the Veteran for orthopedic examinations regarding his spine, left shoulder, and arm disabilities.  The Board specifically instructed the selected examiner to review the Veteran's entire claims file and, after that review and examination of the Veteran, to address the nature and etiology of his claimed disabilities.  In August 2015, the Veteran underwent examinations for his spine, left shoulder, and bilateral arms.  In those examinations, the examiner indicated that she only reviewed the Veteran's service treatment records (STRs).  Although she did state in her opinion that she reviewed VBMS, there was no notation of the Veteran's post-service treatment or complaints, the May 2014 hearing testimony, or the buddy statement provided by the Veteran regarding his symptomology.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, without a complete review of the Veteran's claim's file and an assessment of the evidence contained therein, the Board finds that the August 2015 examinations are inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1 (2001), 38 C.F.R. § 4.2 (2017).  Therefore, additional remand of these issues consistent with the prior remand instructions and for new VA examinations is warranted.

In regards to his claim for TDIU, the Board notes that the Veteran is service connected for PTSD with a 70 percent evaluation from the June 14, 2010, date of the grant of service connection , to August 14, 2015, and an 100 percent evaluation as of August 14, 2015.  The September 2015 Supplemental Statement of the Case (SSOC), which readjudicated the Veteran's claims after the Board's October 2014 remand, denied entitlement to a TDIU based on the Veteran's evaluation of a 100 percent rating for PTSD, stating that when a 100 percent evaluation is assigned, a finding of a TDIU is precluded.  First, the Board notes that the SSOC did not address the Veteran's entitlement to a TDIU for the period prior to his August 14, 2015, 100 percent PTSD evaluation.  Second, the Board also notes that though a 100 percent rating often precludes a TDIU, this is not universally true, as set forth by the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, the Court reiterated that the Secretary is required to maximize benefits.  Id. at 294.  The Court held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular rating to remain in effect.  The Board finds, then, that the Veteran's claim for TDIU is inextricably intertwined with his claim on appeal for a service-connection for spine, left shoulder, and bilateral arm disabilities.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after 2015.

2.  Thereafter, schedule the Veteran for a VA medical examination by a physician (M.D.) to determine the nature and etiology of any cervical and/or lumbar spine disability.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  The examiner should:

(a.)  Identify any diagnosed cervical and/or lumbar spine disorder; 

(b.)  If there is a diagnosis of a cervical and/or lumbar spine disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical and/or lumbar spine disorder had onset in service or within one year following separation from service, or was causally related to service. 

In providing the above opinion, the examiner must address the STRs noting that the Veteran was found to have a complaints of and treatment for spine pain in-service. 

The examiner must address the Veteran's lay assertions as to onset and continuity of symptomatology, specifically his May 2014 hearing testimony.

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

3.  Thereafter, schedule the Veteran for a VA medical examination by a physician (M.D.) to determine the nature and etiology of any diagnosed left shoulder and/or bilateral arm disability.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  The examiner should: 

(a.)  Identify any diagnosed left shoulder and/or bilateral arm disorder; 

(b.)  If there is a diagnosis of a left shoulder and/or bilateral arm disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder and/or bilateral arm disorder had onset in service or within one year following separation from service, or was causally related to service. 

The examiner must address the Veteran's lay assertions as to onset and continuity of symptomatology, specifically his May 2014 hearing testimony.

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

4.  After ensuring compliance with the development requested above, readjudicate the claims, including entitlement to a TDIU, to include the period prior to August 14, 2015.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




